Filed 6/7/21 In re Tu.N. CA1/5
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE


 In re Tu.N., a Person Coming
 Under the Juvenile Court
 Law.


 MARIN COUNTY HEALTH &
 HUMAN SERVICES,
      Plaintiff and Respondent,                        A161089
 v.
                                                       (Marin County
 R.N.,
                                                       Super. Ct. No. JV26733A)
      Defendant and Appellant.



        R.N. (father) appeals from a juvenile court order terminating parental
rights as to his then 13-year-old daughter, Tu.N., at the conclusion of a
selection and implementation hearing (Welf. & Inst. Code, § 366.26).1 Father
contends the court erred by failing to ascertain Tu.N.’s “understanding of the
consequences of adoption” before terminating parental rights.
        We disagree and affirm.




        1   All statutory references are to the Welfare and Institutions Code.

                                                        1
                   I. FACTS AND PROCEDURAL HISTORY
      This case has a lengthy history. We recite only those facts necessary to
resolve the issue on appeal, omitting references to family members who are
not parties. We incorporate by reference our unpublished opinions in father’s
prior cases, In re H.N. (Nov. 21, 2019, A156618) and R.N. v. Superior Court
(May 15, 2020, A159456).
      A.    Dependency Through 12-month Review
      Tu.N. was born in 2007. In 2018, the Marin County Department of
Children and Family Services (Department) filed—and later amended—a
petition alleging Tu.N. came within section 300, subdivisions (b) and (g)
based on, among other things, father’s paranoia and his failure to provide
basic necessities for Tu.N. The court declared Tu.N. a dependent, removed
her from parental custody, and ordered reunification services for father. In
September 2019, Tu.N. was placed with her maternal grandparents
(grandparents). At the 12-month review hearing in January 2020, the court
terminated father’s reunification services and set a selection and
implementation hearing (.26 hearing).
      B.    .26 Hearing
      The Department recommended terminating father’s parental rights
and ordering adoption as Tu.N.’s permanent plan. Grandparents wanted to
adopt Tu.N. and she was “thriving” in their care. The social worker reviewed
the differences between adoption and guardianship with Tu.N., and she
received “opportunities to ask questions and think about her decision
regarding her permanent plan.” She understood “the permanent plan of
adoption” and “expressed her interest in being adopted” by grandparents.
Tu.N. acknowledged the decision was “difficult . . . due to her loyalty to her
parents,” but she believed adoption was “in her best interest” because her



                                        2
parents could not care for her and because she trusted grandparents and felt
safe with—and loved by—them.
      At the .26 hearing in September 2020, the social worker testified that
she had explained the differences between adoption and guardianship to
Tu.N.—then 13 years old—in an “age-appropriate manner.” The social
worker told Tu.N. adoption was “more permanent” than guardianship and
that with adoption, grandparents would be Tu.N.’s legal parents. The social
worker also explained that if grandparents adopted Tu.N., “there would not
be a court order for contact.” Instead, Tu.N. and grandparents would decide
whether she would communicate or visit with father, whereas with
guardianship, “there would be a court order.” Nevertheless, Tu.N. wanted to
be adopted.
      Father did not appear at the .26 hearing. Through counsel, father
stated “his opposition to the adoption.” Father’s counsel argued there was
insufficient evidence Tu.N. understood what adoption “actually mean[t] for
her relationship” with father. According to counsel, the social worker’s
explanation that “there won’t be a court order for visitation” was not “the
same as making it clear” to Tu.N. that if parental rights were terminated,
father “would have no legal right to have any contact” with Tu.N. Counsel for
the Department argued Tu.N. was adoptable, that there were no legal
impediments to adoption, and that Tu.N. had clearly articulated her
unwavering desire to be adopted. Counsel urged the court to terminate
father’s parental rights and order adoption as Tu.N.’s permanent plan.
      The court agreed with the Department. It found by clear and
convincing evidence Tu.N. was adoptable and that there were no exceptions
to adoption. In making its ruling, the court considered Tu.N.’s desire to be
adopted and determined adoption was in her best interest. The court



                                       3
terminated father’s parental rights and ordered adoption as Tu.N.’s
permanent plan.
                                II. DISCUSSION
      Father’s sole claim on appeal is the court erred by failing to ascertain
whether Tu.N. understood the “consequences of adoption” before terminating
parental rights. We address—and reject—this argument on the merits.
      When a court cannot safely return a dependent child to a parent’s
custody within statutory time limits, the court must set a .26 hearing. The
goal of that hearing is “ ‘to select and implement a permanent plan for the
child.’ ” (In re Caden C. (May 27, 2021, S255839) ___Cal.5th___ [2021 Lexis
3522 pp. *14].) Adoption is the preferred permanent plan. (In re N.S. (2020)
55 Cal.App.5th 816, 846.) If the court finds by clear and convincing evidence
“ ‘ “the child is adoptable, it must terminate parental rights absent
circumstances under which it would be detrimental to the child.” ’ ” (Ibid.)2
      “Before terminating parental rights, the juvenile court must consider
the child’s wishes, to the extent that they are ascertainable. . . . Evidence of a
child’s wishes may . . . appear in the Agency’s reports.” (In re Christopher L.,
supra, 143 Cal.App.4th at p. 1334; § 366.26, subd. (h)(1) [court must consider
child’s wishes and act in child’s best interests].) The court need not
“specifically ask how the child feels about ending the parental relationship”
and the child need not “ ‘specifically understand the proceeding is in the
nature of a termination of parental rights.’ ” (In re Amanda D. (1997) 55


      2  A court may find termination of parental rights detrimental when a
“ ‘child 12 years of age or older objects to termination of parental rights’ ” (In
re Christopher L. (2006) 143 Cal.App.4th 1326, 1334) or where “the parent
has regularly visited with the child, that the child would benefit from
continuing the relationship, and that terminating the relationship would be
detrimental to the child.” (In re Caden C., supra, at *13.) Father does not
contend either of these exceptions applies.

                                         4
Cal.App.4th 813, 820.) Rather, the court should explore the child’s feelings
regarding her biological parents, prospective adoptive parents, and current
living arrangements. (Id. at p. 820.) We review the court’s factual findings
regarding a child’s wishes and best interests for substantial evidence. (In re
Christopher L., at p. 1335; In re Amanda D., at p. 821.)
      Here, ample evidence demonstrates Tu.N.’s wish was to be adopted by
grandparents, and that adoption was also in her best interests. Tu.N. clearly
and repeatedly expressed a preference for adoption; she also acknowledged
adoption was in her best interest because her parents could not care for her
and because she trusted grandparents and felt safe and loved in their home.
Father’s argument to the contrary is premised on a misunderstanding of the
law. As stated above, the court was not required to ensure that Tu.N.
understood the legal nuances of adoption before terminating parental rights.
(In re Amanda D., supra, 55 Cal.App.4th at pp. 820–821.) Father’s argument
also ignores the standard of review, which requires us to defer to the lower
court’s factual findings and precludes us from reweighing the evidence or
substituting our judgment for that of the trial court. (In re Christopher L.,
supra, 143 Cal.App.4th at p. 1335.)
      Finally, we reject father’s assertion that the social worker made “false”
statements to Tu.N. about adoption. To the contrary, the record
demonstrates the social worker accurately described the differences between
adoption and guardianship in an age-appropriate way, and that Tu.N.
understood those differences and wanted to be adopted.
                              III.    DISPOSITION
      The order terminating father’s parental rights as to Tu.N. is affirmed.




                                       5
                                  NEEDHAM, Acting P.J.


We concur.




BURNS, J.




RODRIGUEZ, J. *




In re Tu.N. / A161089

     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     6